Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejections under 35 USC 101, the examiner does not find applicant’s arguments regarding the rejections under 35 USC 101 persuasive.  The examiner is not persuaded by applicant’s arguments regarding limitations F, Q, and R and the interpretation of what qualifies as rules of a game (Response [pp. 12-14]).  The examiner is also not persuaded that the present claims recite an improvement in technology (Response [pp. 14-15]) and the examiner disagrees with applicant’s interpretation of a “particular machine” (Response [p. 15]).  Finally, the examiner does not agree with applicant’s analysis under step 2B.  
The examiner has reconsidered the rejections of the claims.  In particular, the examiner is persuaded that the step “control the plurality of mechanical reels to display the at plurality of winning outcomes in order retrieved from the table stored in the memory” does not fit within the category of “certain methods of organizing human activity”.  As such, the limitation at issue would constitute an additional element. The examiner is persuaded that the limitation overcomes the abstract idea under prong 2 of step 2A and/or possibly under step 2B.  
The closest prior art of record includes:  Cuddy et al., US 2008/0108431 A1 (hereinafter Cuddy), BERMAN, US 2016/0049050 A1 (hereinafter Berman), Eubanks et al., US 2012/0270638 A1 (hereinafter Eubanks), and Hall et al., US 8,287,367 B2 (hereinafter Hall).
Cuddy disclose a gaming machine that provides players with a bonus game with one or more free spin sequences (Cuddy [0005]).  While Cuddy discloses that a player is provided with 
Berman teaches allocating variable awards in gaming devices (Berman [0001)).  In some embodiments, a variable award may be an award of a number of free spins (Berman [0007]). The number of free spins may be selected at random (Berman [0007]). Berman does not explicitly disclose “multiplying the random number by a specific integer factor, and truncating any decimal portion of a result of the multiplication”.
Eubanks teaches a gaming machine with a free play bonus mode presenting only winning outcomes.  At least some known gaming machines present both winning and non-winning free play outcomes to the player (Eubanks [0001]).  Such gaming machines may further present a free play bonus mode and then create and present each free play outcome in the free play bonus mode (Eubanks [0001]).  Such gaming machines may create an expectation of a winning free play outcome in the player a sense of disappointment when a free play bonus mode results in no winning free play outcomes, potentially discouraging further play at the gaming machine (Eubanks [0001]).  Eubanks teaches wherein a controller sorts the winning free play outcomes in a sequence that is based on the associated payouts (e.g., increasing payout amounts) (Eubanks [0041]).
Hall teaches a game wherein random events are caused to be displayed on the display and, if a predefined winning event results, the system awards a prize (Hall [Abstract]).  A feature game of the gaming system includes a series of prize outcomes and a series of intervening games, which provide a player with a chance of advancing to a subsequent prize outcome in the event of a winning outcome in an intervening game (Hall [Abstract]).  A monitoring means may be provided for monitoring and indicating the number of non-winning game outcomes and triggering a penalty event in the event of the non-winning outcomes exceeding a threshold number (Hall [Abstract]).  In another aspect, a prize outcome of a feature is a progressive prize and a progressive prize modifier for modifying the progressive prize before awarding the prize 
The prior art does not disclose determining storing an outcome, including the outcome amount and reel stop positions, for each of a quantity of free spins in a memory; determining at least one additional free play outcome, the at least one additional free play outcome including a corresponding outcome amount and reel stop positions; identifying i) a plurality of winning outcomes and ii) a plurality of non- winning outcomes among the outcomes for each of the quantity of free spins stored in the memory based on the outcome amount associated with the outcome for each of the quantity of free spins; sorting, in ascending order based on the outcome amount for each of the plurality of winning outcomes, the plurality of winning outcomes in a table stored in the memory; controlling the plurality of mechanical reels to display the plurality of winning outcomes in order retrieved from the table stored in the memory; and controlling the plurality of mechanical reels to display the at least one additional free play outcome when the corresponding outcome amount associated with the at least one additional free play outcome is equal to or greater than the respective free play outcome of the plurality of winning outcomes.
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715